 


 HR 3518 ENR: To designate the facility of the United States Postal Service located at 1430 South Highway 29 in Cantonment, Florida, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 3518 
 
AN ACT 
To designate the facility of the United States Postal Service located at 1430 South Highway 29 in Cantonment, Florida, as the Charles H. Hendrix Post Office Building. 
 
 
1.Charles H. Hendrix Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 1430 South Highway 29 in Cantonment, Florida, shall be known and designated as the Charles H. Hendrix Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Charles H. Hendrix Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
